[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] NOTICE
Due to a typographical error, the order dated May 26, 1999 set down all undecided motions in limine which require hearing on August 15, 1999 and any supporting briefs filed not later than August 1, 1999.
The corrected dates are as follows: All undecided motions in limine which require hearing will be heard on August 16, 1999 at CT Page 9121 10 a.m.; any supporting briefs shall be filed not later than August 2, 1999.
Flynn, J.